DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to communications filed on 6/9/2022.
Claims 1-11 were pending. Claims 1-11 have been amended. Claims 1-11 are allowed. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
The following is examiner’s statement of reasons for allowance. The closest discovered prior art includes the prior art previously made of record in addition to:
Obrist et al. (EP 2618228 A1) which teaches “when speaking in the terminology of the IEC 61850, data sequences are described in terms of data exchanged between objects (e.g. logical nodes from IEC 61850), while the observed messages from the network analyzer are defined by data sets grouping several data objects from different Logical Nodes and possibly even used for different functions together, and the recorded protocol values still need to be allocated to the functional model” and provides “a method for representing dynamically flowing messages as sequence chart between user-chosen objects (logical nodes, logical devices, and process related objects) down to the data object level instead of the message level” [0033].

The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “wherein at least one protocol routine includes a directory linking data objects defined in at least one protocol to data objects in the native database, the data objects being grouped into logical nodes by function, wherein the data interface calls at least one logical node to process the request for data from the native database” as recited in Claim 1.  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of Claims 1-11 indicated claims 1-11 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446